UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7605



DESMOND CHARLES LAWRENCE,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT DAMON, in his individual capacity,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-97-155-3-19-BC)


Submitted:   July 2, 1998                 Decided:   October 23, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Desmond Charles Lawrence, Appellant Pro Se. William Henry Davidson,
II, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Lawrence v. Damon, No. CA-97-155-3-19-BC (D.S.C. Oct. 10, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2